DETAILED ACTION
Claims 1-3 and 8-23 are currently pending in this Office action.  Claims 12-21 are withdrawn as being directed to non-elected species.  Claims 4-7 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.  
Regarding the 103 rejection of claims 1, 3, and 23 over Hoffmann (WO 2016/156722 A1; US 2018/0111878 A1 as English equivalent) in view of Mongoin et al. (WO 2016/087765 A1; US 2017/0355856 A1 as English equivalent), page 5-6 of the response alleges that:
nothing in Mongoin teaches or suggests that the homopolymer or copolymer of (meth)acrylic acid, partially or completely neutralized with sodium, potassium, lithium and/or an amine, is a superabsorbent polymer as required by the claims.  
This is not persuasive because the limitation “superabsorbent” is a functional limitation that describes what the polymer “does” rather than what it “is.”  To this, applicant argues that “the total absorbency and swelling capacity are controlled by the type and degree of cross-linking of the polymer,” alleging that “nothing in Mongoin[] to suggested that the (meth)acrylic acid polymer is crosslinked.”  This position is unpersuasive because present claim 1 only requires a generic “superabsorbent polymer” rather than a crosslinked polymer.   In fact, present claim 2 lists several superabsorbent polymers that are not crosslinked.  Mongoin at [0041]-[0043], [0012] teaches copolymers of (meth)acrylic acid, such as acrylamide/acrylic acid copolymers or salt forms thereof, that are within the scope of “superabsorbent polymers” of the present application.  Otherwise, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of 
As for the argument on page 6 that “Mongoin does not teach an activation solution, let alone a method of preparing an activation solution,” the rejection was based upon Hoffmann in view of Mongoin not Mongoin alone.  The primary reference (Hoffmann) already teaches each of the presently claimed method steps (providing an activation solution, adding an alumino-silicate solution to the solution, and 3D printing).  Mongoin was combined therewith to teach the “superabsorbent polymer.”
Page 6 further argues that the “alumino-silicate of Hoffman would necessarily have been already processed […] there is no concern for the agglomeration of alumino-silicate particles.”  This position is premised upon mere conjecture.  The response does not indicate where Hoffman’s aluminosilicate is “pre-processed.”  Moreover, the description of the polymer as having an “activating potential” disregards the plain teaching of the references.  Hoffman already teaches an activation solution that is then added to an alumino-silicate solution to activate it.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., activating potential of the superabsorbent polymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Based upon applicant’s earlier discussion, it appears that the purpose of superabsorbent polymer is to absorb liquid, rather than to activate an alumino-silicate.
For the 103 rejection of claims 2, 8, 9 over Hoffman, Mongoin, and Huynh, page 6-7 argues that there “is no teaching or suggestion that the cement therein […] is suitable for 3D printing.”  The same section assumes that “one of ordinary skill in the art would understand that a cement composition useful in construction may not be readily adaptable for 3D printing.”  This is not persuasive because this is essentially an assertion of inoperability of the prior art.  As above, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
As for the 103 rejection of Claim 22 over Hoffman, Mongoin, in view of Kim (KR 2015-0144503 A1, machine translation), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Page 7 argues that “Kim appears to be silent as to the composition employed therein […] [t]here is not teaching or suggestion that a nozzle could be employed with the geopolymer that is the subject of the present claims.”  This is not persuasive because the rejection was based upon Hoffman, Mongoin, and Kim, not merely upon Kim alone.  The primary reference (Hoffman) already teaches “the step of 3D printing,” Kim was combined therewith to teach the means of 3D printing— namely “through a 3D printer nozzle.”  Hoffman and Mongoin already teach the components of the composite material as claimed, while Kim is permissive as to the cement materials that can be 3D printed via the 3D printer nozzle.  Therefore, applicant’s argument fails.
As such, the claims remain unpatentable over the previously cited art even as amended.

Claim Rejections - 35 USC § 112
The previous rejection of claims 1, 22, and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments correcting claims 1 and 23.

Claim Rejections - 35 USC § 103
Claims 1, 3, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (WO 2016/156722 A1; US 2018/0111878 A1 as English equivalent) in view of Mongoin et al. (WO
2016/087765 A1; US 2017/0355856 A1 as English equivalent).
With respect to claim 1, Hoffmann at claim 41 teaches a production method of 3D printing comprising:
providing a composition comprising a matrix containing an aluminum silicate compound and an alkaline activation solution; and
applying the composition to additive manufacturing via a 3D printer,
wherein the matrix contains metakaolin and the activation solution contains an alkaline base with a sodium silicate or potassium silicate source.
Hoffmann at [0033] permits further adjuvants, such as a polyacrylate, but is silent as to where it is included in a step of “preparing an activation solution” followed by adding at least one alumino-silicate source to the solution.
Mongoin at abstract teaches a dispersing aid for kaolin in an aqueous suspension, where the dispersing aid is a mixture containing a partially or completely neutralized homopolymer or copolymer of (meth)acrylic acid, at least one silicate solution (sodium silicate, potassium silicate, sodium metasilicate, or potassium metasilicate), and at least one base. Dispersing agents containing the polyacrylate polymer prevent the agglomeration of kaolin particles in solution. [0005], [0007]. According to [0009], [0017], the combination of a base, (meth)acrylic polymer, and a silicate solution is advantageous because it exhibits better stability over time (e.g., no sedimentation) compared with prior art dispersing agents. The (meth)acrylic polymer is a “superabsorbent polymer” insofar as Mongoin at abstract, [0042] specify lithium, sodium, or potassium salts of (meth)acrylic polymers, where (meth)acrylic can refer to acrylic acid or methacrylic acid.
Given that Hoffmann teaches a method of 3D printing a composite material as claimed and the advantages of the solution containing the a polyacrylate polymer taught by Mongoin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an activation solution comprising at least one superabsorbent polymer as claimed in order to provide a stable dispersing agent that minimizes agglomeration of the alumino-silicate source.

Mongoin at abstract teaches a mixture containing a partially or completely neutralized homopolymer or copolymer of (meth)acrylic acid, at least one silicate solution (sodium silicate, potassium silicate, sodium metasilicate, or potassium metasilicate), and at least one base as a dispersing aid for kaolin in an aqueous suspension. Dispersing agents containing the polyacrylate polymer prevent the agglomeration of kaolin particles in solution. [0005]. According to [0009], [0017], the combination of a base, (meth)acrylic polymer, and a silicate solution is advantageous because it exhibits better stability over time (e.g., no sedimentation) compared with prior art dispersing agents. The (meth)acrylic polymer is a “superabsorbent polymer” insofar as Mongoin at abstract, [0042] specify sodium or potassium salts of (meth)acrylic polymers, where (meth)acrylic can refer to acrylic acid or methacrylic acid.
Given that Hoffmann teaches a method of 3D printing a composite material as claimed and the advantages of including a polymer in the activation solution taught by Mongoin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an activation solution comprising sodium or potassium poly(meth)acrylate as claimed in order to provide a stable dispersing agent that minimizes agglomeration of the alumino-silicate source.
With respect to claim 23, Hoffmann at [0005] explains that geopolymer mixtures harden as the activating agent reacts with the aluminosilicate matrix. [0011] explains that it is possible to provide a construction material in this manner without prior art methods like thermal treatment.

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (WO
2016/156722 A1; US 2018/0111878 A1 as English equivalent, hereinafter “Hoffmann ‘878”) in view of
Mongoin et al. (WO 2016/087765 A1; US 2017/0355856 A1 as English equivalent) as applied to claim 1 above, and further in view of Huynh (US 2012/0192765 A1) as evidenced by Carrara (US 6231885 B1).
With respect to claim 2, Hoffmann at [0033] permits further adjuvants, such as a polyacrylate, but is silent as to where the polyacrylate is partially crosslinked.

Given that Hoffmann teaches an alkaline activation solution and the advantages of preparing such solution containing a crosslinked polymer taught by Huynh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to more cost-effectively produce a geopolymer by including a partially cross-linked polyacrylate polymer to reduce the required amount of alkaline silicate solution.
With respect to claim 8, Hoffmann at [0033] teaches including a polyacrylate adjuvant.
With respect to claim 9, Hoffmann at [0033] permits further adjuvants, such as a polyacrylate, but is silent as to where the polyacrylate is a partially crosslinked and neutralized poly(meth)acrylate.
Huynh at abstract teaches a geopolymer containing a metakaolin, an alkaline silicate solution, and a superplasticizer, wherein the superplasticizer is a crosslinked acrylic acid polymer. [0036] exemplifies Carbopol® Ultrez 10, which is a partially crosslinked polymer, as evidenced by Carrara at Col. 10 lines 23-26, and can be further be base-neutralized according to [0037]. According to [0031], inclusion of the crosslinked acrylic acid polymer reduces the required alkaline silicate solution and water in the geopolymer, thus improving mechanical properties of resulting cements. [0038] further explains that this reduces geopolymer manufacturing costs.
Given that Hoffmann teaches an alkaline activation solution and the advantages of preparing such solution containing a crosslinked polymer taught by Huynh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to more cost-effectively produce a geopolymer by reducing the required amount of alkaline silicate solution.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (WO
2016/156722 A1; US 2018/0111878 A1 as English equivalent, hereinafter “Hoffmann ‘878”) in view of
Mongoin et al. (WO 2016/087765 A1; US 2017/0355856 A1 as English equivalent) Huynh (US
2012/0192765 A1) as evidenced by Carrara (US 6231885 B1) and as applied to claim 2 above, and further in view of Lubrizol, “TDS 237- Neutralizing Carbopol®* and Pemulen™* Polymers in Aqueous and
Hydroalcoholic Systems,” technical data sheet, Sept. 16, 2009. [retrieved on Nov. 2, 2020] Retrieved from the Internet <URL: https://www.lubrizol.com/-/media/Lubrizol/Life-Sciences/Documents/TDS/TDS-
237_Neutralizing_Carbopol_Pemulen_in_Aqueous_Hydroalcoholic_Systems--PH.pdf> hereinafter
“Lubrizol”).
With respect to claims 10 and 11, Hoffmann at [0033] permits further adjuvants, such as a polyacrylate, but is silent as to where the polyacrylate is a i) partially crosslinked, ii) alkaline salt of the polymer.
As to i), Huynh at abstract teaches a geopolymer containing a metakaolin, an alkaline silicate solution, and a superplasticizer, wherein the superplasticizer is a crosslinked acrylic acid polymer. According to [0031], inclusion of the crosslinked acrylic acid polymer reduces the required alkaline silicate solution and water in the geopolymer, thus improving mechanical properties of resulting cements. [0038] further explains that this reduces geopolymer manufacturing costs. [0036] exemplifies Carbopol® Ultrez 10, which is partially cross-linked, as evidenced by Carrara at Col. 10 lines 23-26, and can be further be base-neutralized according to [0037].
Given that Hoffmann teaches an alkaline activation solution and the advantages of preparing such solution containing a crosslinked polymer taught by Huynh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to more cost- effectively produce a geopolymer including a partially cross-linked polyacrylate polymer to reduce the required amount of alkaline silicate solution.
As to ii), Lubrizol at page 1 teaches neutralized polymer dispersions of polymers like Carbpol® Ultrez 10 to optimize their viscosity when employed at higher pH values. Sodium hydroxide is known as a base commonly employed to neutralize the underlying polymer according to page 2. Carbpol® Ultrez 10 is a partially cross-linked polyacrylate polymer as evidenced by Carrara at Col. 10 lines 23-26.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (WO 2016/156722 A1;
US 2018/0111878 A1 as English equivalent, hereinafter “Hoffmann ‘878”) in view of Mongoin et al. (WO
2016/087765 A1; US 2017/0355856 A1 as English equivalent) as applied to claim 1 above, and further in view of Kim (KR 2015-0144503 A1, machine translation).
With respect to claim 22, Hoffmann at claim 41 teaches subjecting the composition therein to additive manufacturing via a 3D printer, but does not specify 3D printing by injecting the material through a 3D printer nozzle.
Kim is directed to preparing a concrete structure by 3D printing. According to pages 1, 4, three- dimensional printing involves using a three-dimensional printer that has a nozzle that injects the concrete, mortar, or cement material onto a surface to form a 3D structure.
Given that Hoffmann employs a 3D printer and that Kim teaches a known method of 3D printing using such printer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform 3D printing by injecting the composition through a
3D printer nozzle in order to form a 3D structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768